Citation Nr: 1509802	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic low back strain.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a chronic nervous disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss.

6.  Entitlement to service connection for nerve damage of the neck.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for nerve damage of the left hand.

9.  Entitlement to a compensable rating for laceration scar of the scalp as a residual of a head injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board is aware that the RO separately characterized the Veteran's claims for service connection for a chronic nervous disorder, major depressive disorder, and PTSD.  The Board finds, however, that as such claims have all been previously denied, they are best characterized generally, as on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In his February 2009 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge in which he would be present at the El Paso, Texas, VA facility.  He was scheduled for a video-conference hearing in September 2014 from the Waco facility, but, prior to such hearing, the Veteran requested to such be rescheduled as he was in the process of obtaining additional evidence.  The hearing was rescheduled for January 2015 from the Waco facility before the undersigned Veterans Law Judge; however, the Veteran failed to appear at the hearing.   

An initial request for a different date for a scheduled hearing need not include grounds for the request if received within 60 days from the date of the letter of notification of the hearing or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  See 38 C.F.R. § 20.702(c)(1) (2014).  As noted above, the Veteran's Board video-conference hearing was rescheduled once.  After one change in the hearing date has been granted, an extension of time for the appearance at a hearing will be granted only for good cause.  The motion for a new hearing date must be in writing and must explain why a new hearing date is necessary.  See 38 C.F.R. § 20.702(c)(2). 

In correspondence to VA, dated January 5, 2015, more than two weeks prior to the date of the hearing, the Veteran requested that his hearing be postponed at least 90 days as he needed additional time to allow his private treating physicians an opportunity to review a copy of his claims file that he had recently received.  In light of the foregoing, the undersigned concludes that good cause for rescheduling the hearing has been received.  Furthermore, as noted in the Veteran's representative's January 2015 correspondence, the Veteran wishes to attend his video-conference hearing at the El Paso VA facility.  Therefore, the Veteran should be scheduled for a Board video-conference hearing at the El Paso VA facility as soon as possible after April 2015.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the El Paso VA facility before a Veterans Law Judge as soon as possible after April 2015.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

